United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-3185
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                 Delbert Clay Feezell

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                                Submitted: May 2, 2019
                                  Filed: May 7, 2019
                                    [Unpublished]
                                    ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Delbert Clay Feezell directly appeals the within-Guidelines sentence the district
court1 imposed after he pleaded guilty to receiving and distributing child pornography.


      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
His counsel has moved for leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable.

       Upon careful review, we find no basis to disturb the district court’s sentence.
See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (stating
that sentences are reviewed under a deferential abuse-of-discretion standard and
discussing substantive reasonableness); United States v. St. Claire, 831 F.3d 1039,
1043 (8th Cir. 2016) (noting that a within-Guidelines sentence is accorded a
presumption of substantive reasonableness on appeal); see also United States v.
Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (finding that, where a defendant “explicitly
and voluntarily” exposed himself to a specific sentence, a direct challenge to the
sentence was foreclosed).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw, and we affirm.
                       ______________________________




                                         -2-